DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/30/2021, 04/14/2021, 07/29/2021, 08/30/2021, 02/04/2022 and 09/21/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c)  or 1.321(d)  may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/ patents/process/file/efs/guidance/ eTD-info-I.jsp

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17064711 in view of  William J. Leise US Patent No. US 9361735 (hereinafter Leise735).
With respect to claim 1 of the instant application, claims 1-7 of the copending application 17064711 teaches all the limitations of claim 1 except for generating, at the one or more processors, a damages dataset based upon analysis; however, Leise735 discloses: (“In addition to identifying whether or not the vehicle part is damaged, the compared change in position data may also be transformed to estimate the extent of the damage to the vehicle part (block 428). For example, the change in position data for the spatial sensors attached to the vehicle part may be compared to collision data to determine whether the vehicle parts needs to be repaired and/or replaced. In addition to determining whether the vehicle part needs to be repaired the comparison may also be analyzed to determine a repair category from a set of repair categories, such as whether the repair will be a light, moderate, heavy, etc., repair. In some embodiments, the method 420 may be repeated for several vehicle parts to estimate the overall extent of the damage to the vehicle.” Leise735: Col. 11, lines 14-27)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leise (the instant application) with the methods of Leise 735 to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to estimate damages to automobile due to an accident.
With respect to claim 13 of the instant application, claims 8-13 of the copending application 17064711 teaches all the limitations of claim 13 except for “analyzing, at the one or more processors, a plurality of vehicle components for a vehicle involved in the vehicle accident to assess potential damage, the plurality of vehicle components
including an engine of a vehicle involved in the accident, and brakes, and a suspension system of the vehicle involved in the accident;
generating, at the one or more processors, a damages dataset based upon the analysis; however, Leise735 discloses: (“In addition to identifying whether or not the vehicle part is damaged, the compared change in position data may also be transformed to estimate the extent of the damage to the vehicle part (block 428). For example, the change in position data for the spatial sensors attached to the vehicle part may be compared to collision data to determine whether the vehicle parts needs to be repaired and/or replaced. In addition to determining whether the vehicle part needs to be repaired the comparison may also be analyzed to determine a repair category from a set of repair categories, such as whether the repair will be a light, moderate, heavy, etc., repair. In some embodiments, the method 420 may be repeated for several vehicle parts to estimate the overall extent of the damage to the vehicle.” Leise735: Col. 11, lines 14-27)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leise (the instant application) with the methods of Leise 735 to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to estimate damages to automobile due to an accident.
With respect to claim 18 of the instant application, claims 14-20 of the copending application 17064711 teaches all the limitations of claim 13 except for, analyze, to assess potential damage, a plurality of vehicle components including an engine of a vehicle involved in the accident, and brakes, and a suspension system of the vehicle involved in the accident by: determining a subrogation claim related to the vehicle accident including analyzing a damage level done to the engine of the vehicle;
however, Leise 735 discloses: (“In addition to identifying whether or not the vehicle part is damaged, the compared change in position data may also be transformed to estimate the extent of the damage to the vehicle part (block 428). For example, the change in position data for the spatial sensors attached to the vehicle part may be compared to collision data to determine whether the vehicle parts needs to be repaired and/or replaced. In addition to determining whether the vehicle part needs to be repaired the comparison may also be analyzed to determine a repair category from a set of repair categories, such as whether the repair will be a light, moderate, heavy, etc., repair. In some embodiments, the method 420 may be repeated for several vehicle parts to estimate the overall extent of the damage to the vehicle.” Leise 735 Col. 11, lines 14-27)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leise (the instant application) with the methods of Leise 735 to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to estimate damages to automobile due to an accident.
Allowable Subject Matter
Claims 1-24 would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493